     Case 2:16-cv-03396-GW-JC Document 38 Filed 06/23/20 Page 1 of 2 Page ID #:1280



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     OSCAR JESUS SALAIS,                        Case No. CV 16-3396 GW(JC)
12                         Petitioner,
13                    v.                          ORDER ACCEPTING FINDINGS,
                                                  CONCLUSIONS, AND
14     C. PFEIFFER,                               RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
15                                                JUDGE
                            Respondent.
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18 Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
19 herein, including the July 24, 2019 Report and Recommendation of United States
20 Magistrate Judge (“Report and Recommendation”) and petitioner’s objections to
21 the Report and Recommendation (“Objections”). The Court has further made a de
22 novo determination of those portions of the Report and Recommendation to which
23 objection is made. The Court concurs with and accepts the findings, conclusions,
24 and recommendations of the United States Magistrate Judge and overrules the
25 Objections.
26          IT IS HEREBY ORDERED that the Petition is denied and this action is
27 dismissed with prejudice and that Judgment be entered accordingly.
28
     Case 2:16-cv-03396-GW-JC Document 38 Filed 06/23/20 Page 2 of 2 Page ID #:1281



 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and counsel for respondent.
 3 DATED: June 23, 2020
 4                                       ___________________________________
 5                                       HONORABLE GEORGE H. WU
                                         UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
